



EXHIBIT 10.1


AMENDMENT NO. 1
to the
EMPLOYMENT AGREEMENT




        AMENDMENT ("Amendment No. 1") dated August 9, 2016, and made effective
as of that date (the "Effective Date"), by and between Ralph Lauren Corporation,
a Delaware corporation (the "Company"), and Stefan Larsson (the "Executive").


        WHEREAS, the Executive currently serves as the President and Chief
Executive Officer of the Company pursuant to an Employment Agreement by and
between the Company and the Executive dated September 25, 2015 (the "Employment
Agreement"); and


        WHEREAS, the Company and the Executive wish to amend the Employment
Agreement in certain respects;


        NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
        
        1.     The Section entitled "Temporary Living" in Exhibit 2 attached to
the Employment Agreement is amended to read in its entirety as follows,
effective as of the Effective Date:


"Temporary Living: The Company will pay for temporary housing in New York City
through no later than June 1, 2017, provided that beginning October 1, 2016,
this benefit shall be capped at thirty-five thousand dollars ($35,000.00) per
month. Housing will be arranged for you by our Relocation Department consistent
with your position and the size of your family, subject to the aforementioned
cap."


2.    Except as amended and/or modified by this Amendment No. 1, the Employment
Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 1.


1

--------------------------------------------------------------------------------







    IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand on the date first set forth
above, as of the Effective Date.


       
 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Joel Fleishman
 
 
Joel Fleishman
 
 
Chairman of the Compensation & Organizational Development Committee
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Stefan Larsson
 
Stefan Larsson





2